DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on December 29, 2021 have been considered by the examiner (see attached PTO-1449 form).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Javier Liceaga (Reg. No. 78,891) on March 18, 2022.

The application has been amended as follows: 


a memory storing at least one program and a first video;
a display; and
at least one processor configured to display the first video on at least one portion of the display by executing the at least one program,
wherein the at least one program comprises instructions for:
comparing an aspect ratio of the first video with an aspect ratio of a display area of the display;
generating an expanded video corresponding to the aspect ratio of the display area when the aspect ratio of the first video is different from the aspect ratio of the display area; and
displaying the expanded video in the display area,
wherein the generating the expanded video comprises:
identifying a letterbox to be displayed in the display area when the aspect ratio of the first video is different from the aspect ratio of the display area; [[and]]
determining a category of the first video based on at least one frame included in the first video;
selecting one of previously generated expanded video modules related to the category of the first video; and
generating the expanded video by inputting at least one frame of the first video to an artificial intelligence (AI) neural network, the expanded video having an aspect ratio wherein the AI neural network comprises the selected previously generated expanded video module, and
wherein the generating the expanded video by inputting the at least one frame of the first video to the AI neural network comprises generating a frame of the expanded video corresponding to a reference frame included in the first video by inputting the reference frame and a resized frame obtained by resizing the reference frame to the AI neural network.

4.	(canceled).
6.	(canceled).

comparing an aspect ratio of a first video with an aspect ratio of a display area of a display;
generating an expanded video corresponding to the aspect ratio of the display area when the aspect ratio of the first video is different from the aspect ratio of the display area; and
displaying the expanded video in the display area,
wherein the generating the expanded video comprises:
identifying a letterbox to be displayed in the display area when the aspect ratio of the first video is different from the aspect ratio of the display area; [[and]]
determining a category of the first video based on at least one frame included in the first video;
selecting one of previously generated expanded video modules related to the category of the first video; and 
generating the expanded video by inputting at least one frame of the first video to an artificial intelligence (AI) neural network, the expanded video having an aspect ratio corresponding to the aspect ratio of the display area, wherein the AI neural network comprises the selected previously generated video module, and
wherein the generating the expanded video by inputting the at least one frame of the first video to the AI neural network comprises generating a frame of the expanded video corresponding to a reference frame included in the first video by inputting the 

11.	(canceled).
13.	(canceled).
15.	(canceled).

16.  (Currently amended):  The device of claim [[15]] 1, wherein the determining the category of the first video further comprises identifying an object included in the at least one frame of the first video, and determining the category of the first video according to the object.

17.  (Currently amended):  The device of claim [[15]] 1, wherein the category comprises at least one from among a scientific fiction (SF) movie, a documentary, a live performance, a 2D animation, a 3D animation, an augmented reality (AR) video and a hologram video.




Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record fails to anticipate or render obvious “determining a category of the first video based on at least one frame included in the first video; selecting one of previously generated expanded video modules related to the category of the first video; and generating the expanded video by inputting at least one frame of the first video to an artificial intelligence (AI) neural network, the expanded video having an aspect ratio corresponding to the aspect ratio of the display area, wherein the AI neural network comprises the selected previously generated expanded video module” as recited in independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah (U. S. Pub. No. 2018/0046361) – see paragraph 0056 and fig. 5


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425